Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1,3-4,6-11,13-14,16-20 and 62-63 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the claim elements pertaining to the device model/identifiers/capabilities/commands/interaction/device status, are not explicitly taught by the prior art of record.  Keiller (6975993) teaches the concept of subgrouping device types (such as copier as a group, fax as a group, as well as black-n-white copier subgroup vs color copier subgroup); Raleigh (20170279971) teaches the system finder (comparable to Keiller’s lookup service) cause information to be presented regarding the device, including identifier, equipment identifier, device model, device type (para0635); however, neither reference nor the prior art of record, explicitly teach executable command specific to the plurality of client devices associated with the device model to trigger execution of a corresponding device action of the plurality of device actions.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael N Opsasnick/Primary Examiner, Art Unit 2658
08/13/2021